Case 18-17532-jkf               Doc 40     Filed 05/03/19 Entered 05/06/19 16:39:12                  Desc Main
                                           Document      Page 1 of 8

                                                  L.B.F. 3015.1
                      ‘           UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA

MESWANM                                              CaseNo.:              ‘8‘!         25;)&
  W (13“ CO          Debtor(s)
                                                     Chapter:         13



                                              Chapter 13 Plan

             I] Original
                          “0L   Amended

Date:         52521151
                                  THE DEBTOR HAS FILED FOR RELIEF UNDER
                                   CHAPTER 13 OF THE BANKRUPTCY CODE

                                         YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Conﬁrmation of Plan, which
contains the date of the conﬁrmation hearing on the Plan proposed by the Debtor. This document is the
actual Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss
them with your attorney. ANYONE WHO WISHES T0 OPPOSE ANY PROVISION OF THIS PLAN
MUST FILE A WRITI' EN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4.
This Plan may be conﬁrmed and become binding, unless a written objection is ﬁled.

                       IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                      MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                     NOTICE OF MEETING OF CREDITORS.

 Part 1: Bankruptcy Rule 3015.1(c) Disclosures

        [1    Plan contains non—standard or additional provisions — see Part 9
        C1    Pian limits the amount of secured claim(s) based on value of collateral   —   see Part 4
        [1    Plan avoids a security interest or lien —- see Part 4 andlor Part 9

 Part 2: Plan Payment, Length and Distribution           —   PARTS 2(c) & 2(a) MUST BE COMPLETED IN
 EVERY CASE
        §    2(a)“) Initial Plan:
              Totai Base Amount to be paid to the Chapter 13 Trustee (“Trustee”)        S
               Debtor shall pay the Trustee $           per month for _____ months; and
               Debtor shall pay the Trustee $           per month for ______ months.
        [3    Other changes  in the scheduled plan payment are set forth in § 2(d)

      § 2(a}(2) Amended Plan:
         Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee") $ 2 ( 21(43                  go
      The Plan payments by Debtor shall consists of the total amount previously aid ($  )

 added to the new onthly Plan payments in the amount of SBAZﬂD beginning g [i S [(3 (date) and
 continuing for      months.
     D Other changes in the scheduied ptan payment are set forth in § 2(d)
Case 18-17532-jkf          Doc 40      Filed 05/03/19 Entered 05/06/19 16:39:12                                 Desc Main
                                       Document      Page 2 of 8


    § 2(b) Debtor shall make plan payments to the Trustee from the
                                                                   following sources in
addition to future wages (Describe source, amount and date when funds are available, if
known):



     § 2(c) Alternative treatment of secured claims:
            None. If “None” is checked, the rest of § 2(0) need not be completed.

         B Sale    of real property
              See § 7(0) below for detailed description

         [3    Loan modiﬁcation with respect to mortgage encumbering property:
              See § 4(f) below for detailed description

                                                                            and length of Plan:
     § 2(d) Other information that may be important relating to the payment


     § 2(a) Estimated Distribution:
        A. Totai Priority Ciaims (Part 3)
                                                                                            ‘—
                1.

               2.
                     Unpaid attorney's fees
                     Unpaid attorney’s costs                             $
                                                                          $
                                                                                ~
                     Other priority claims (egw priority taxes)
                                                                               ~
                                                                          $______::_____

                                                                         SW
                3.

         8. Total distribution to cure defaults (§ 4(b))                 :3


         C.     Total distribution on secured claims (§§ 4(0) &(d))                 .
         D.     Total distribution on unsecured claims (Part 5)           $             2   1   Z   2   2   2




                                                                          $W
                                               subtotal                   $   ( {Z      53;! CEAS Z2
         E.     Estimated Trustee‘s Commission                            $             5       C   X   2(’ )


         F.     Base Amount

 Part 3: Priority Claims (Including Administrative Expenses & Debtor’s Counsei Fees)


     § 3(a) Except as provided in § 3(b) below, all allowed priority
                                                                     claims will be paid in full
 unless the creditor agrees otherwise:
  Creditor                              Type of Priority                      Estimated Amount to be Paid



     @Wmf
         LOW/L"
                                              Saw mi                                        5?; $00
Case 18-17532-jkf            Doc 40         Filed 05/03/19 Entered 05/06/19 16:39:12                    Desc Main
                                            Document      Page 3 of 8


      § 3(b) Domatic Support obligations assigned or owed to a governmental unit and paid
 less th n full amount.
       ﬂow. If “None” is checked. the rest of § 3(b) need not be completed.
        I] The allowed priority claims listed below are based on a domestic support obligation that has been
  assigned to or is owed to a govemmental unit and will be paid lacs than the full amount of the claim. This plan
  provision requires that payments in § 2(a) be for a term of 60 months; see 11 U. S. C. § 1322(a)(4).


   Name of Creditor                                                Amount of claim to be paid




 Part 4: Secured Claims


        § 4(a) Secured claims not provided            for by the Plan:
            None. If “None” is checked, the rest of § 4(a) need not be completed.
  Credit’o‘h                                                Secured Property

  El  If checked, debtor will pay the credﬁor(s) listed below
  directly in accordance with the contract terms or otherwise by
  agreement



  [I  If checked, debtor will pay the creditor(s) listed below
  directly in accordance with the contract terms or otherwise by
  agreement




        § 4(b) Curing default and maintaining payments
        ‘SZ'None. If “None” is checked, the rest of § 403) need not be completed.
      The Trustee shall distribute an amount sufﬁcient to pay allowed claims for prepetition arrearages; and, Debtor
   shall pay directly to creditor monthly obligations falling due after the bankruptcy ﬁling in awordanoe with the
   parties' contract.

       Creditor            Description of         Current Monthly       Estimated      Interest Rate   Amount to be
                           Secured                Payment to be         Armarage       on An'earage,   Paid to
                           Property and           paid directly to                     if applicable   Creditor by
                           Address, if real       creditor by                          (34)            the Trustee
                           property               Debtor
Case 18-17532-jkf           Doc 40         Filed 05/03/19 Entered 05/06/19 16:39:12                        Desc Main
                                           Document      Page 4 of 8


                          claims to be paid in full: based on proof of claim or pre-
      § 4(c) Allowed secured
conﬁrm tion determination the amount, extent or validity of the claim
                         of
            None. If ‘None” is checked, the rest of § 4(c) need not be completed.

                                                                                                until completion
         (1) Allowed secured claims listed below shall be paid in full and their liens retained
 of payments under the plan.

                                                                                    appropn'ate, will be ﬁled to
            (2) If necessary, a motion, objection and/or adversary proceeding, as
 determine the amount, extent     or validity of the allowed secured claim and the court will make its determination
 prior to the conﬁrmation   heating.

         (3) Any amounts detennined to be allowed unsecured claims will be treated
                                                                                        either: (A) as a general
 unsecured daim  under Part 5 of the Plan or (B) as a priority claim under Part 3. as determined   by the court.

                                                                                value" interest pursuant to 11 U.S.C.
           (4) In addition to payment of the allowed secured claim, “present
                                                                        below. If the claimant included a different
 § 1325(a)(5)(B)Gi) will be paid at the rate and in the amount listed
 intelest rate or amount for ”present value” interest in its proof of claim or othenn/ise disputes the amount pmvided
 for “present value” interest, the claimant must ﬁle an objection to confirmation.

                                                                                        allowed secured claim
          (5) Upon completion of the Plan, payments made under this section satisfy the
 and release the corresponding lien.

                                                                                                           ‘
                            Description of
   Name of Creditor         Secured Property           Allowed           Present     Dollar Amount        Total
                            and Address, if real       Secured           Value       of Present           Amount to
                            property                   Claim             Interest    Value Interest       be paid
                                                                         Rate




       § 4(d) Allowed secured claims to be paid in full that are
                                                                         excluded from 11 U.S.C. § 506
       [1 None. If “None" is checked, the rest of § 4(d) need not be completed.

      The claims below were either (1) incurred within 910 days before the petition date and secured by a purchase
                                                                                                             within 1
  money security interact in a motor vehicle acquired for the personal use of the debtor(s), or (2) incurred
  year of the petition date and secured by a purchase money security   interest in any other thing of value.

        (1) The allowed secured claims listed below shall be paid in full and their
                                                                                    liens retained until completion of
  payments under the plan.

           (2) In addition to payment of the aliowed secured claim,
                                                                       “present value” interest pursuant to 11 U.S.C.
  § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount  listed below. If the claimant included a different
  interest rate or amount for "present value” interest in its proof of claim, the court will determine the present value
  interest rate and amount at the conﬁrmation hean'ng.

  Name of Creditor            Collateral         Amount of           Present Value      Estimated total payments
                                                 Claim               Interest
                                                                              %         $

                                                                               %        $
Case 18-17532-jkf                Doc 40      Filed 05/03/19 Entered 05/06/19 16:39:12                     Desc Main
                                             Document      Page 5 of 8


      §       8) Surrender
              None. If “None" is checked. the rest of § 4(e) need not be completed.

             (1) Debtor elects to sumender the secured property listed below that secures the creditor's claim.
             (2) The automatic stay under 11 U.S.C. § 362(a) and 1301(a) with respect to the secured property
 terminates upon conﬁrmation of the Plan.
             (3) The Trustee shall make no payments to the creditors listed below on their secured claims.

  Creditor                                                    Secured Property




      § 4m Loan Modiﬁcation
          None. If “None' is checked, the rest of § 4(1) need not be completed.
          ‘




        (1) Debtor shall pursue a loan modiﬁcation dinecﬂy with                         or its successor in interest or its
  current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the secured arrearage claim.

        (2) During the modiﬁcation application process. Debtor shall make adequate protection payments directly to
  Mortgage Lender in the amount of §           per month, which represents                        (describe
  basis of adequate protection paymenO. Debtor shall remit the adequate protection payments directly to the
  Mortgage Lender.

        (3) lfthe modiﬁcation is not approved by                (date), Debtor shall either (A) ﬁle an amended Plan to
  otherwise provide for the allowed claim of the Mortgage Lender, or (B) Mortgage Lender may seek relief from the
  automaﬁc stay with regard to the collateral and Debtor will not oppose it.



 Part 5: General Unsecured Claims

      § 5(a) Separateiy ciassiﬁed allowed unsecured non-priority ciaims
        D None. If “None” is checked, the rest of § 5(a) need not be completed.

                                   Basis for Separate
  Creditor                         Ciassiﬁcation        Treatment                     Amount of           Amount to
                                                                                      Claim               be paid




      § 5(b) Timely ﬁled unsecured non-priority claims
           (1) Liquidation Test (check one box)

                 Sign Debtor(s) property is claimed as exempt.
                U    ebtor(s) has non-exempt property vaiued at g      for purposes of § 1325(a)(4) and pian
 provides for distribuﬁon of $__.___._—__... to allowed priority and unsecured general creditors.

               (2) Funding: § 5(1)) ciaims to be paid as foiiows (check one box):
                  [3 Pro rata

                g‘
                          00%
                     D   Other (Describe)
Case 18-17532-jkf            Doc 40         Filed 05/03/19 Entered 05/06/19 16:39:12                      Desc Main
                                            Document      Page 6 of 8


 Part 6: Executory Contracts & Unexpired Leases


          None. If “None" is checked, me rest of § 6 need not be completed.
     >€
  Creditor                             Nature of Contract or Lease         Treatment by Debtor Pursuant to §365(b)




 Part 7: Other Provisions

     § 7(a) General principles applicable to the Pian
        (1) Vesting of Property of the Estate (check one box)
                   [21   Upon conﬁrmation
                  Npon discharge
         (2) Subject to Bankruptcy Rule 3012, the amount of a creditor‘s claim listed in its proof of claim controls
 over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

          (3) Post-petition contractual payments under § 13220))(5) and adequate protection payments under §
 1326(3)(1)(B),(C) shali be disbursed to the creditors by the debtor directly. AH other disbursements to creditors
 shall be made by the Trustee.

          (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor is
 the p!aintiff, before the completion of pian payments, any such recovery in excess of any applicable exemption win
 he paid to the Trustee as a special Plan payment to the extent necessary to pay priority and general unsecured
 creditors; or as agreed by the Debtor and the Trustee and approved by the court

      § 7(b) Afﬁrmative duties on holders of claims secured by a security interest in debtor’s
 principal residence

         (1) Apply the payments received from the Trustee on the wee-petition arrearage, if any, only to such
 arrearage.

          (2) Appiy the post~petition monthly mortgage payments made by the Debtor to the post-petition mortgage
 obligations as provided for by the terms of the underlying mortgage note.

         (3) Treat the pre—petition arrearage as contractually current upon conﬁrmation for the Plan for the sole
 purpose of precluding the imposition of late payment charges or other defautt—reiated fees and services based on
 the pre—petition defauit or defaulﬂs). Late charges may be assessed on post-petition payments as provided by the
 terms of the mortgage and note.

         (4) If a secured creditor with a security interest in the Debtor‘ 5 property sent regular statements to the
 Debtor pre—petition, and the Debtor provides for payments of that daim directiy to the creditor in the Plan, the
 hoider of the ciaims shall resume sending customary mommy statements.

         (5) if a secured creditor with a security interest in the Demon’s property provided the Debtor with coupon
 books for payments prior to the ﬁling of the petition, upon request, the creditor shall forward post-petition coupon
 book(s) to the Debtor after this case has been ﬁled.

          (6) Debtor waives any violation     of stay claim arising from the sending of statements and coupon
 books as set forth above.
Case 18-17532-jkf          Doc 40       Filed 05/03/19 Entered 05/06/19 16:39:12                         Desc Main
                                        Document      Page 7 of 8



    § 7 c) Sale of Real Property
         None. If “None“ is checked, the rest of § 7(0) need not be completed.

        (1) Closing for the sale of                                  (the “Real Property’) shall be completed within
 months of the commencement of this bankruptcy case (the “Sale Deadline’). Unless otherwise agreed by the
 parties or provided by the Court, each allowed claim secured by the Real Property will be paid in full under §4(b)(1)
 of the Plan at the closing (“Closing Date”).

        (2) The Real Property will be marketed for sale in the following manner and on the following terms:




          (3) Conﬁrmation of this Plan shall constitute an order authorizing the Debtor to pay at settiement all
 customary closing expenses and all liens and encumbrances, induding all § 40)) claims, as may be necessary to
 convey good and marketable title to the purchaser. However. nothing in this Pian shall preclude the Debtor from
 seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11 U.S.C.
 §363(f), either prior to or after conﬁrmation of the Pian. if, in the Debtor’s judgment, such approvaI is necessary or
 in order to convey insurable tiﬂe or is otherwise reasonably necessary under the circumstances to implement this
 Plan.

        (4) Debtor shall provide the Tmstee with a copy of the dosing settlement sheet within 24 hours of the
 Closing Date.

        (5) In the event that a saIe of the Real Property has not been consummated by the expiration of the Sale
 Deadline:




  Part 8: Order of Distribution

 The order of distribution of Plan payments will be as follows:

       Level 1:   Trustee Commissions”
       Level 2:   Domestic Support Obligations
       Levei 3:   Adequate Protection Payments
       Level 4:   Debtor‘s attomey’s fees
       Level 5:   Priority claims, pro rata
       Levei 6:   Secured claims, pro rata
       Lave! 7:   Specially classiﬁed unsecured claims
       Levei 8:   General unsecured ciaims
       Levei 9:   Untimely ﬁled general unsecured non—piiority claims to which debtor has net objected

 *Perceniage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee
 not to exceed ten (10) percent
Case 18-17532-jkf           Doc 40       Filed 05/03/19 Entered 05/06/19 16:39:12                     Desc Main
                                         Document      Page 8 of 8


 Part 9: Non Standard or Additionai Plan Provisions

   Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the applicable
   box in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed e|sewhere in the Plan
   are void.

         None. If “None" is checked. the rest of Part 9 need not be completed.




 Part 10: Signatures
                                                                                                        no
   By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certiﬁes that this Plan contains
 nonstandard or additiona! provisions other than those in Part 9 of the Plan.




 Date:
                                                              Attorney for Debtor(s)


          If Debtor(s) are unrepresented, they must sign below.


                0/?
 Date:



 Date:    M...—                                               Joint Debtor
